department of the treasury internal_revenue_service washington d c tax exempt and government entities dec uniform issue list -t ’ ef at a legend state a system s code c payroll authorization form p ladies and gentlemen te rk this is in response to your ruling_request dated as supplemented by correspondence dated date and concerning the federal_income_tax treatment of certain contributions to system s under sec_414 of the internal_revenue_code code the following facts and representations have been submitted system dollar_figure is a retirement and benefit system created by the laws of state a system s maintains a defined_benefit_plan the plan qualified under sec_401 of the code the plan is administered by system s in accordance with the provisions of code c as the plan is established and maintained for the benefit of employees of state a and the employees of any political_subdivision thereof that elects to participate the plan is a governmental_plan as defined in code sec_414 under code c all participants in the plan are required to contribute a specified percentage of their compensation to the pian code c permits each participating employer to pick up and pay these mandatory_contributions to the plan pursuant to sec_414 of the code if contributions are picked up code c provides that they shall be treated as employer contributions for federal_income_tax purposes furthermore code c states that the amount picked up by the employer must be made in lieu of contributions by the employee and employees may not receive the picked-up contribution amounts directly once the employer has elected to pay the employee contributions relevant sections of code c provide that when a participant terminates employment the participant may receive a refund of contributions previously made to the plan upon receipt of these refunded contributions the participant's contributory service credits are forfeited if the former participant is subsequently rehired such participant may elect to restore prior service that was forfeited upon a refund of contributions or to obtain permissive_service_credit as defined in sec_415 of the code for periods of service not previously credited by the plan making the repayment allows the participant to buy back prior service that was canceled upon the participant's earlier termination of employment to date participants in the plan have been able to purchase such additional service_credit with after-tax payments only recently however the legislative assembly of state a enacted legislation amending code c to allow plan participants to purchase service_credit with either pre-tax or after-tax contributions in accordance with rules adopted by the board_of trustees of system s under code c as amended if a participant elects to purchase service_credit with pre-tax contributions the purchase must be made pursuant to an irrevocable purchase agreement payroll authorization form p under the above legislative enactment the pre-tax pick-up arrangement with respect to the redeposit of previously refunded contributions or the purchase of permissive_service_credit will commence only after the board_of trustees of system s receives a letter_ruling from the internal_revenue_service on the issues described in this request it has been represented that this constitutes a legislative delegation to the board_of trustees of system s of the power to request the subject letter_ruling on behalf of state a in addition system s represents that under the plan the term employer means state aor a political_subdivision thereof thus the employer of ail state employees is state a itself rather than the individual state agencies accordingly it is further represented that the legislative assembly of state a is the only entity with the authority to make the election to pick up contributions for all state employees who elect to purchase service_credit with pre-tax contributions and that under the relevant provisions of code c state a has elected to do so pursuant to code c provisions the board_of trustees of system s has the authority to promulgate regulations and to establish terms and conditions for the purchase of prior service_credit code c has been amended to require that if a participant elects to purchase service_credit using pre-tax contributions the board’s rules may not be inconsistent with the requirements that the employee may not receive the contributed amount directly once the employer has elected to pay the employee contribution and the amount_paid must be paid_by the employer in lieu of contributions by the employee it has been represented that the rules adopted by the board_of trustees must adhere to the following guidelines the board will require participants to enter into an irrevocable salary reduction agreement and participating employers may pick up the pre-tax contributions under code sec_414 once a participant enters into such irrevocable agreement the participant will not be able to make any changes to the agreement including changing the amount or length of time over which salary reduction is made or have the option of receiving picked-up amounts contributed to the plan for purchase of service also the plan will not accept any other type of payment for the purpose of purchasing the service for which the irrevocable agreement was entered into the irrevocable salary reduction agreement may be terminated prior to completion of payment of the service purchase amount only upon the death disability or termination of employment of the participant payroll authorization form p will be used to effect the pick up of the above-referenced payroll deductions form p will state the type of service and the period_of_service which the employee intends to purchase the dollar amount and the period of time over which payroll deductions will take place that the employee understands that the payroll deduction authorization is binding and irrevocable that the employee has no option to subsequently choose to receive those amounts directly instead of having them paid to the plan that payments are to be made by the employer only that the plan will not accept payments from the employee with respect to the purchase of the service_credit to which the election relates and that the agreement shall remain in effect until either the payroll deductions are completed or the payroll deductions can no longer be made due to the employee's death disability or termination of employment based on the aforementioned facts and representations you request the following rulings that after a participant has executed an irrevocable salary reduction agreement contributions made to the plan by participating employers for the purpose of purchasing service_credit either forfeited prior service or permissive service will be treated as contributions picked up by the participating employer within the meaning of code sec_414 and will be treated as employer contributions for federal_income_tax purposes whether picked up by a reduction in the participant’s salary by an offset against future salary increases or a combination of both that the contributions picked up by state a for state a employees who are participants in the plan pursuant to an irrevocable salary reduction agreement will be excluded from the gross_income of the participant until such time as they are distributed to the participant also that the amounts picked up by state a on behalf of its employees will not constitute wages within the meaning of sec_3401 of the code and accordingly the amounts picked up are not subject_to federal_income_tax withholding in the tax_year in which they are contributed that for purposes of the application of sec_414 of the code the participant's death disability and termination of employment are permissible reasons for termination of the irrevocable salary reduction agreement to make pre-tax contributions to the plan for the purpose of purchasing additional service_credit that are picked up by participating employers with respect to ruling_request sec_1 and sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded to contributions that are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state plan the revenue_ruling held that such amounts are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore for federal_income_tax purposes no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in regard to ruling_request code c satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that the employer will make contributions to the plan in lieu of contributions by the participating employees under code c the employees participating in the plan have no option to receive any picked-up contributions in cash in lieu of having such contributions paid_by the employer to the plan since the plan provides that employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee does not have the option of receiving the picked-up contributions in cash accordingly we conclude that after a participant has executed payroll authorization form p contributions made to the plan by participating employers for the purpose of purchasing service_credit either forfeited prior service or permissive service will be treated as contributions picked up by the participating employer within the meaning of code sec_414 and will be treated as employer contributions for federal_income_tax purposes whether picked up by a reduction in the participant's salary by an offset against future salary increases or a combination of both with respect to state a as a participating employer in the plan it has been represented that the employer of the state employees who are participants in the plan is state a itself rather than the individual state agencies accordingly we conclude with respect to ruling_request that the contributions picked up by state a for state a employees who are participants in the plan pursuant to payroll authorization form p will be excluded from the gross_income of the participant until such time as they are distributed to the participant also that the amounts picked up by state a on behalf of its employees will not constitute wages within the meaning of sec_3401 of the code and accordingly the amounts picked up are not subject_to federal_income_tax withholding in the tax_year in which they are contributed furthermore with respect to ruling_request for purposes of the application of sec_414 of the code the participant’s death disability and termination of employment are permissible reasons for termination of the irrevocable salary reduction agreement to make pre-tax contributions to the plan for the purpose of purchasing additional service_credit that are picked up by participating employers these rulings are based on the assumption that the plan will be qualified under sec_401 of the code at ail relevant times the effective date for the commencement of the proposed pick up of the contributions cannot be earlier than the later of the date the amendments to code c are signed or put into effect or the date the payroll authorization form p is signed by both parties no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code further this ruling is not a ruling with respect to the tax effects of the pickup on employees of participating employers other than state a employees however in order for the tax effects that follow from this ruling to apply to those other employees of a particular participating employer other than state a employees the pick-up arrangement must be implemented by that participating employer in the manner described herein this ruling is based on conditions that a participant who elects to purchase a particular type of service_credit may not make more than one irrevocable election to purchase that type of service_credit and a participant may make more that one irrevocable election to purchase service_credit provided any subsequent election is for the purchase of a different type of service_credit is irrevocable and does not alter or amend the terms and conditions of any prior election to purchase service_credit this ruling is limited to the pick up of contributions to purchase additional service_credit under the plan this ruling expresses no opinion as to the validity of the pick-up arrangement pertaining to the mandatory employee contributions under the plan this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative should you have any concerns with this letter please contact at sincerely yours wlaclarn madan dua acting manager employee_plans technical group bd wa
